DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: “the distal end of the metal tube” in page lines 14 and 15 should be amended to --the open distal end of the metal tube--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “the portion of the functional tip which extends beyond the layer of insulation” should be amended to --a portion of the functional tip which extends beyond the layer of insulation--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “where the distal metal end member” in page line 5 should be amended to --wherein the distal metal end member--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the outer diameter of the medical device". There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the claim recites the limitation “a pointed shape” in line 3 of the claim which renders the claim indefinite because it is unclear whether this is the same or different than the “pointed shape” as previously recited in line 1 of the claim. For purposes of examination, this will be treated as being the same as the “pointed shape” as previously recited in line 1 of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2012/0172857) (“Harrison”) in view of Elliot (US 2007/0299461).
Regarding claim 1, Harrison teaches a medical device (see Figs. 1 and 6F) comprising: an elongated member (see 114, Fig. 1) having a proximal end (as shown in Fig. 1), a distal end (as shown in Fig. 1), and a metal tube (112 and 114 are made from stainless steel, see [0027]) including an open distal end which is forward facing (as shown in Fig. 6F), the metal tube defining a lumen (lumen 60) extending substantially between the proximal end (lumen 60 extends to the proximal end as evidenced by flexible tube 124 being connected to the lumen within of shaft 114; see [0030], Fig. 1) and the distal end of the elongated member (as shown in Fig. 6F), and the elongated member defining a side port (see 122, Fig. 6F) from the lumen to an environment outside of the elongated member (as shown in Fig. 6F);
a metallic portion extending distally of the open distal end of the metal tube to define a distal tip of the medical device (see metal lamina 70 extending distally of the open distal end of 112, Fig. 6F); and
an imaging marker comprised of a metal (56 and 70; see [0058] and [0061], Fig. 6F) associated with the elongated member at a marker location (as shown in Fig. 6F), the imaging marker being in physical communication with the metal tube of the elongated member (see occluding arrangement as shown in Fig. 6F), the medical device configured such that, in use, a flow of fluid through the lumen to the side port is not substantially obstructed by the imaging marker (see [0060]), the imaging marker being located at the distal end of the metal tube (as shown in Fig. 6F), wherein the imaging marker substantially occludes the lumen at the distal end of the metal tube to prevent the flow of fluid in the lumen flowing past the marker location (as shown in Fig. 6F, see also [0048]), and a portion of the imaging marker fills a portion of the lumen between the side port and the distal end of the elongated member (as shown in Fig. 6F) and another portion of the imaging marker extends beyond the open distal end of the metal tube to outside of the lumen to define at least part of the electrode (see position of lamina 70, Fig. 6F). However, Harrison fails to specifically teach an electrode configured to deliver electrical energy delivered through the metal tube or the imaging marker being comprised of an electrically conductive metal to be in electrical communication with the metal tube as claimed.
Elliot teaches an imaging marker comprising a radiopaque marker including a radiopaque material selected from the group consisting of electrically conductive metals/metal alloys such as platinum, iridium, gold, palladium, tungsten, and alloys thereof (“alloys of tungsten, alloys of tantalum, alloys of platinum (e.g., platinum-tungsten alloys such as 92 percent platinum/eight percent tungsten, platinum-iridium alloys such as 92 percent platinum/eight percent iridium), alloys of palladium, alloys of lead, alloys of gold, alloys of titanium”; [0074]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate electrically conductive radiopaque material for the imaging marker of Harrison, such as those evidenced by Elliot to accurately visualize the position of the distal end of the device, and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. As a result of the modification, the metallic portion of Harrison would be an electrode configured to deliver electrical energy delivered through the metal tube as claimed and the imaging marker would be comprised of an electrically conductive metal in electrical communication with the metal tube as claimed by virtue of its physical connection and close proximity.
Regarding claim 2, Harrison further teaches wherein the portion of the imaging marker which fills the portion of the lumen has a cylindrical shape (as can be appreciated in Figs. 3, 4A, and 6F since 114 is cylindrical and 56, 70, and the portion of 52 that it encompasses fill the lumen) and a solid cross-section (see Fig. 6F and solid construction of 52 in [0046]).
Regarding claim 4, Harrison further teaches wherein an outer diameter of the medical device at the marker location being substantially equal to the outer diameter of the medical device adjacent to the marker location (as shown in Fig. 6F)
Regarding claim 5, Harrison further teaches a layer of insulation (118) which covers the metal tube (as shown in Fig. 1) and leaves a distal portion of the metal tube exposed (see exposed region 112), and the distal end of the elongated member comprises a functional tip which includes the imaging marker and the electrode (as shown in Fig. 6F), wherein the imaging marker is comprised of electrically conductive metal (as provided for in rejection of claim 1 above) attached to the distal portion of the metal tube (as shown in Fig. 6F), and the electrode is comprised of the portion of the functional tip which extends beyond the layer of insulation (as shown in Figs. 1 and 6F, see also [0026]). However, Harrison fails to teach the layer of insulation covering the metal tube distal of the side port.
	Harrison further teaches that insulating layer 118 covers conductive shaft 114 (see [0026], Fig. 1) and terminates at the distal end of the 114 to define an exposed region 112 and further contemplates an exemplary length of conductive region 112 being between about 2 mm to about 10 mm, but the length varying depending on procedural requirements (see [0026]). Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to size the length of the insulation layer 118 to cover the metal tube distal of the side port depending on procedural requirements (see Harrison [0026]), and further since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claims 6 and 11-13, the claims recite further limitations that have either already been combined or are further obvious under substantially similar rationale as that applied with regard to Elliot in the rejection of claim 1 above.
Regarding claim 9, Harrison further teaches wherein the imaging marker is an echogenic marker (see “echogenic material”; [0053]).
Regarding claim 14, Harrison further teaches a layer of electrical insulation along an outer surface of the metal tube (insulating layer 118 covers conductive shaft 114; see [0026], Fig. 1).
Regarding claim 15, Harrison further teaches wherein the metal tube is comprised of a proximal metal tube (114) and a distal metal end member (conductive region 112; see Fig. 6F) in electrical communication with the proximal metal tube (see conductive region attached to proximal metal tube; [0041], Fig. 6F).
Regarding claim 16, Harrison in view of Elliot further teaches the limitations of claim 15 with Harrison further teaching a layer of insulation (118) covering at least some of the proximal metal tube (as shown in Fig. 1), leaving a distal portion of the of the distal end member exposed to the define at least a part of the electrode (see exposed metal lamina 70, Fig. 6F), however Harrison fails to explicitly teach the layer of insulation covering at least some of the distal metal end member. 
	Harrison teaches that insulating layer 118 covers conductive shaft 114 (see [0026], Fig. 1) and terminates at the distal end of the 114 to define an exposed region 112 and further contemplates an exemplary length of conductive region 112 being between about 2 mm to about 10 mm, but the length varying depending on procedural requirements (see [0026]). Therefore, it would have been an obvious matter to one of ordinary skill in the art at the time of invention to size the length of the insulation layer 118 to cover at least some of the distal metal end member depending on procedural requirements (see Harrison [0026]), and further since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 17, Harrison in view of Elliot further teaches wherein the distal end member defines the open distal end of the metal tube (see Harrison: as shown in Fig. 6F) and where the distal metal end member includes a functional tip (see Harrison: 56 and 70, Fig. 6F) which includes the electrode (see Harrison: 70, Fig. 6F) and the imaging marker (see Harrison: 56 and 70), wherein the imaging marker is comprised of electrically conductive metal (as provided for in rejection of claim 1 above) attached to a distal portion of the distal metal end member (see Harrison: as shown in Fig. 6F), and the electrode is comprised of the portion of the functional tip which extends beyond the layer of insulation (see Harrison: as shown in Figs. 1 and 6F).
Regarding claim 18, Harrison in view of Elliot teaches the limitations of claim 17, but Harrison in view of Elliot fails to specifically teach wherein the layer of insulation which covers the metal tube extends beyond the metal tube to cover a portion of the functional tip which is proximal of the electrode. However, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have extended the insulation onto a proximal portion of the lamina 70 of Harrison which extends beyond the metal tube (see Harrison Fig. 6F) while leaving the distal-most face of lamina 70 to act as the electrically exposed area under substantially similar obviousness rationale as that applied to extending the insulation for the rejection of claim 16 above.
Regarding claim 19, Harrison further teaches wherein the imaging marker is substantially comprised of a radiopaque material (see [0061]).
Regarding claim 20, Harrison in view of Elliot further teaches wherein the electrode has a pointed shape such that the electrode extends distally of the open distal end of the metal tube to define a distal tip of the medical device having a pointed shape (see Harrison: beveled distal end of lamina 70 forming a distal tip having a pointed shape, Fig. 6F).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Elliot and in further view of Wang et al. (US 2009/0163913) (“Wang”).
Regarding claim 7, Harrison in view of Elliot teaches the limitations of claim 2 with Harrison further teaching a layer of insulation (118) covering at least some of the elongated member (as shown in Fig. 1). However, Harrison in view of Elliot fails to teach the layer of insulation slightly overlapping a perimeter of the side port to thereby prevent the metal tube contacting a surrounding tissue while not covering a center of the side port to define an overlap which does not contact the metal tube. 
Wang teaches an elongated member (see Fig. 6) having side ports (26) and flow members (40’’) that slightly overlap a perimeter of the side ports (see slight overlap that the distal ends of the flow members 40’’ create as shown in Fig. 6, the examiner notes that the scope of the limitation “slightly overlapping” is taken to be defined by the further limitations of claim 7) while not contacting the elongated member at the position of the overlap or covering a center of the side ports (see support member 56 preventing the distal end 46 of the flow members from covering the center of ports 26 as shown in Fig. 6), thereby prevent the metal tube contacting a surrounding tissue (flow members block the elongated member from contacting tissue on the outer side of the flow members 40’’, as can be appreciated in Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulation layer as taught by Harrison in view of Elliot to overlap the side ports in the claimed manner in light of Wang, the motivation being to facilitate parallel irrigation flow across the conductive region as suggested by Wang [0036].
Regarding claim 8, Harrison further teaches wherein the side port is longitudinally elongated to provide for increased fluid flow (see port 122 that comprises an opening that is elongated along the longitudinal axis that allows increased fluid flow to the area surrounding the tip 114 as shown in Fig. 6F).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Reynolds et al. (US 2004/0167436) (“Reynolds”).
Regarding claim 10, Harrison in view of Elliot teaches the limitations of claim 1, however Harrison in view of Elliot does not explicitly teach an imaging marker that is visible under magnetic resonance imaging.
Reynolds teaches a surgical device (see Fig. 1) comprising an imaging marker material that is visible under magnetic resonance imaging ([0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging marker as taught by Harrison in view of Elliot with the magnetic resonance imaging visibility in light of by Reynolds. One of ordinary skill in the art would have been motivated to combine these teachings to provide “a material that does not substantially distort the image and create substantial artifacts (artifacts are gaps in the image)” as taught by Reynolds in paragraph [0051].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,898,291. Although the claims at issue are not identical, they are not patentably distinct from each other because since they both generally define the same inventive concept of a medical device comprising an elongated member, a metal tube with a side port, an electrode extending distally of an open distal end of metal tube, and an imaging marker comprised of an electrically conductive material that substantially occludes fluid flow from flowing past the imaging marker location but not occluding the fluid flow to the side port, the imaging marker defining at least a portion of the electrode extending beyond the open distal end of the metal tube.
Allowable Subject Matter
Claim 3 would be allowable if a proper Terminal Disclaimer were filed to overcome the nonstatutory double patenting rejection set forth in this Office action and the claim was amended to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Mirza et al. (US 20080086120), Harrison et al. (US 2012/0172857), Elliot (US 2007/0299461), and Cosman et al. (US 7862563), fails to reasonably teach or suggest wherein the imaging marker extends beyond the open distal end of the metal tube to outside of the lumen and wherein the electrode is round shaped and atraumatic as claimed when considered in combination with the additional limitations of the claims. Cosman teaches a radiopaque marker located in a distal end of a metal tube (see 266 in Fig. 4), however Cosman fails to reasonably teach wherein the imaging marker extends outside of the lumen under the interpretation that the beveled part at the distal end of Cosman constitutes the open distal end. Harrison in view of Elliot teaches an electrode extending beyond the open distal end of a metal tube, however modifying the electrode to be round shaped and atraumatic as required by the claim not be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the references fail to suggest such a specific modification when considered alone or in combination, and further since such a modification would render the device inoperable for its intended purpose since it needs to be sharpened to be inserted into the body without an introducer (see Harrison [0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794